TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-11-00576-CR



                                   Thomas Spruill, Appellant

                                                 v.

                                  The State of Texas, Appellee


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 167TH JUDICIAL DISTRICT
     NO. D-1-DC-10-207164, THE HONORABLE MICHAEL LYNCH, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant Thomas Spruill seeks to appeal from a judgment of conviction for forgery.

See Tex. Penal Code Ann. § 32.21 (West 2011). The trial court has certified that: (1) this is a plea

bargain case and Spruill has no right of appeal, and (2) Spruill waived the right of appeal.

Accordingly, the appeal is dismissed. See Tex. R. App. P. 25.2(a)(2), (d).



                                              __________________________________________

                                              J. Woodfin Jones, Chief Justice

Before Chief Justice Jones, Justices Pemberton, and Henson

Dismissed for Want of Jurisdiction

Filed: October 28, 2011

Do Not Publish